Citation Nr: 0006682	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for spina bifida 
occulta.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from August 1988 to October 
1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
December 1997 that found that no new and material evidence 
had been submitted to reopen the veteran's claim.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
decision of the RO in January 1990 and was not appealed.

2.  Evidence added to the record since January 1990 is 
cumulative and redundant, is not relevant to and probative of 
the issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

2.  Evidence added to the record since January 1990 is not 
new and material, and the claim for service connection for a 
back disorder, to include spina bifida occulta, is not 
reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's spine was found to be normal during an 
enlistment examination in August 1988.  Other records show 
that the veteran complained of low back pain in September 
1988.  The veteran appeared before a Medical Board in October 
1988 with a diagnosis of chronic low back pain, which 
reportedly had been present for the previous 12 years.  It 
was noted that the veteran had sought treatment several times 
for pain which became worse with exercise.  Upon subsequent 
x-ray examination, the veteran was found to have spina bifida 
occulta of S1 with a transitional L5 vertebra.  The diagnosis 
was chronic low back pain which existed prior to service.  

Service connection for a back disorder was denied by the RO 
in a rating decision in January 1990 on the basis that the 
low back disability was a constitutional or developmental 
abnormality, which existed prior to service and was not 
aggravated in service.  Notice of this adverse decision and 
of his appellate rights was mailed to the veteran in February 
1990.  

A February 1980 letter signed by a school nurse, which was 
received in January 1998, stated that the veteran had been 
examined and possibly had a spinal abnormality.  The letter 
suggested that a follow up examination and x-ray was needed 
in order to establish whether or not the veteran had a spinal 
abnormality.

Analysis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In this case, the veteran's claim was denied by a decision of 
the RO in January 1990, and the veteran did not file a timely 
appeal of that decision.  Accordingly, that decision is 
final.  Prior to that decision, the evidence consisted of the 
veteran's service medical records, which showed that the 
veteran was diagnosed with spina bifida occulta which pre-
existed service.  

Since the January 1990 rating decision the veteran has 
submitted copies of service medical records, which were 
already of record, as well as a February 1980 letter signed 
by a school nurse stating that he possibly had a spinal 
abnormality.  

The copies of service medical records submitted by the 
veteran since his claim was denied in January 1990 cannot 
constitute new and material evidence since they were already 
of record and considered when the claim was previously 
denied.  Unlike the veteran's service medical records, the 
February 1980 letter signed by a school nurse was not of 
record for consideration in January 1990.  However, the 
February 1980 letter from the school nurse is not new, 
considering that it only tends to prove that the veteran had 
back problems prior to service.  The Board notes that in its 
January 1990 decision the RO found that the veteran's back 
disorder pre-existed service, based on findings to that 
effect in the veteran's service medical records.  Because the 
letter from the school nurse only further supports the 
conclusion contained in the veteran's service medical records 
that his back disorder existed prior to service, it cannot be 
considered new.

The February 1980 letter signed by the school nurse is also 
not material to the issue of service connection for spina 
bifida occulta.  The veteran has stated that he did not have 
any problems with his back prior to his time in service.  To 
the extent that the veteran is contending that his spina 
bifida occulta was incurred during service, the February 1980 
letter contradicts a finding that the veteran first acquired 
this disorder while in service.  The letter in fact tends to 
prove that the veteran had a back disorder for several years 
prior to service.  Furthermore, to the extent that the 
veteran is claiming that his spina bifida occulta was a pre-
existing condition that was aggravated by service, the Board 
notes that the February 1980 letter does not address any 
possible service aggravation.  The letter solely concerns the 
veteran's back disorder as it existed prior to his entrance 
into the service, and does not comment on the severity of the 
disorder either during or after service.  Therefore, the 
February 1980 letter from the school nurse is not material to 
either service incurrence or aggravation of the veteran's 
spina bifida occulta.

The veteran has not submitted any new and material evidence 
concerning his claim for service connection for spina bifida 
occulta.  Therefore, the claim is not reopened.


ORDER

In the absence of new and material evidence having been 
presented, the claim for service connection for spina bifida 
occulta is not reopened.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

